416 F.2d 19
UNITED STATES of America, Appellee,v.Finley Ray CURTIS, and William Frank Small, Appellants.
No. 13477.
United States Court of Appeals Fourth Circuit.
October 6, 1969.

Rogers W. Kirven, Florence, S. C. (Court-appointed counsel), on brief for appellants.
Klyde Robinson, U. S. Atty., James H. Fowles, Jr., and William B. Long, Jr., Asst. U. S. Attys., on brief for appellee.
Before SOBELOFF, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Finley Ray Curtis and William Frank Small were found guilty in the District Court of South Carolina, March 26, 1969, on one count of unlawfully concealing and retaining stolen postal money orders in violation of 18 U.S.C. § 641, and on two counts of forging, and two counts of uttering, postal money orders in contravention of 18 U.S.C. § 500. On their appeal they attack the validity of the arrest, the search of their automobile, and the seizure of incriminating evidence therein. They likewise question the adequacy of the identification of Small, the admission of certain evidence, and the sufficiency of the proof to convict. On examining each of these assignments of error, we perceive no basis for the appeal and sustain defendants' conviction.


2
Affirmed.